Case: 1:15-cv-01164 Document #: 347 Filed: 02/05/19 Page 1 of 2 Page|D #:10685

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

 

MONETTE E. SACCAMENO, :
. : Case No. 1:15-cv-ll64
Plaintiff, ‘

v Hon. Joan B. Gottschall

OCWEN LOAN SERVICING, LLC, and U.S.
BANK NATIONAL ASSOCIATION, as trustee for :
C-Bass Mortgage Loan Asset-Backed Certificates, '
Series 2007 RPI ,

Defendants.

 

oRDER REGARDING INTERIM AWARD 0F ATTORNEYS’ FEES AND COSTS
PURsUANT To LoCAL RULE 54.3(¢)(4)(3)

Pursuant to the parties’ agreement regarding reasonable attorneys’ fees and costs and to
Local Rule 54.3(e)(4)(B), it is ORDERED that:

l. Plaintiff is awarded $750,000 as an interim award of attorneys’ fees and costs of
litigation incurred by Plaintiff’s counsel through April 30, 2018. The Court believes, in light Of
all relevant factors, that this amount is reasonable.

2. This amount will be awarded by separate order.

3. Defendants reserve the right to challenge the recoverability of some or all of
Plaintiff’s attorneys’ fees and costs incurred through April 30, 2018 if the Defendants’ post-
judgment motions or any appeal is successful.

4. This Order does not preclude a flnal fee petition by Plaintiff’ s counsel g
attorneys’ fees incurred after April 30, 2018 upon a final non-appealable verdict in the Plaintiff’s

favor in this matter.

DM l \92 l 8026.1

Case: 1:15-cv-01164 Document #: 347 Filed: 02/05/19 Page 2 of 2 Page|D #:10686

5. The Court has determined that increasing the bond amount is unnecessary at this
time. However, in the event the Plaintiff develops a good faith basis for concern regarding the
solvency of the Defendants, the Plaintiff may make a motion requesting an increase in the bond

at that time.

/
IT IS SO ORDERED this (/ day of , 2019.

%t/

B. Gottschall
nited States District Judge

 

DM|\92|8026.1

